Name and address:
     Case 8:21-cv-00768-JVS-KES Document 12-1 Filed 04/27/21 Page 1 of 1 Page ID #:80
KRYSTA KAUBLE PACHMAN (280951)
SUSMAN GODFREY L.L.P.
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
JANE DOE on behalf of herself and all others similarly                         CASE NUMBER
situated,                                                                                          8:21-cv-00768-JVS-KES
                                                                Plaintiff(s)
                                       v.
                                                                                   (PROPOSED) ORDER ON APPLICATION
REDDIT, INC.,
                                                                                  OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).             IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Subramanian, Arun                                  of Susman Godfrey L.L.P.
Applicant’s Name (Last Name, First Name & Middle Initial)                         1301 Avenue of the Americas, 32nd Fl.
(212) 336-8330                          (212) 336-8340                            New York, NY 10019
Telephone Number                         Fax Number
asubramanian@susmangodfrey.com
                              E-Mail Address                                      Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Jane Doe



 Name(s) of Party(ies) Represented                                             Plaintiff(s)    Defendant(s)       Other:
 and designating as Local Counsel
Pachman, Krysta Kauble                                                         of SUSMAN GODFREY L.L.P.
 Designee’s Name (Last Name, First Name & Middle Initial)                         1900 Avenue of the Stars, Suite 1400
      280951            (310) 789-3100       (310) 789-3150                       Los Angeles, CA 90067
Designee’s Cal. Bar No.         Telephone Number           Fax Number
kpachman@susmangodfrey.com
                    E-Mail Address                                                Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                       U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
